DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group II, claims 15, 16, 19, 21-24, 27, 29, 34, and 35 in the reply filed on February 14, 2022 is acknowledged.  Claims 38 and 39 are newly added.  Claims 15 and 27 have been amended.  Claims 1, 3, 5, and 10-13 have been cancelled.  Claims 15, 16, 19, 21-24, 27, 29, 34, 35, 38, and 39 are currently pending and under examination.

This application is a National Stage Application of International Application No.
PCT/US2019/053180, filed September 26, 2019; which claims priority to U.S. Provisional
Patent Application No. 62/737449, filed September 27, 2018.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 38 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically Wickerhamomyces anomalus having accession number NRRL Y-68030 and Bacillus amyloliquefaciens having accession number NRRL B-67928.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 19, 21-24, 27, 29, 34, 35, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the use of the phrase "and/or" twice in the claimed method is indefinite because it creates multiple alternatives and, thus, it is uncertain what is intended for the method for controlling a pathogen in an enclosure. 
Additionally, claim 15 recites in relevant part, the composition comprising “a biosurfactant-producing yeast and/or bacteria and or a growth by-product thereof.”  This claim is indefinite, because it is unclear if only the yeast is intended to be biosurfactant producing, or if the bacteria is also intended to be biosurfactant producing.  Additionally, it is unclear if the “growth by-product thereof” is intended to be a biosurfactant.  

Claim 27 recites “wherein the yeast is Wickerhamomyces anomalus and wherein the bacteria is Bacillus amyloliquefaciens.”  This claim is indefinite, because it is unclear if either, or both, of the recited species are required to be present.  Per the language of claim 15, a yeast and/or a bacterium can be present.  As such, it is unclear if Wickerhamomyces anomalus and Bacillus amyloliquefaciensare are intended to be present, or instead, if Wickerhamomyces anomalus or Bacillus amyloliquefaciens is intended to be present.
Claim 38 recites “wherein the Wickerhamomyces anomalus has accession number NRRL Y-68030.”  This claim is indefinite, because it is unclear how the Wickerhamomyces anomalus has the accession number.  It is suggested that this instead recite, for example, that the Wickerhamomyces anomalus is Wickerhamomyces anomalus NRRL Y-68030, or the Wickerhamomyces anomalus is Wickerhamomyces anomalus deposited with the Northern Regional Research Laboratory (NRRL) Culture Collection under accession number NRRL Y-68030.
Claim 39 recites “wherein the Bacillus amyloliquefaciens has accession number NRRL B-67928.” This claim is indefinite, because it is unclear how the Bacillus amyloliquefaciens has the accession number.  It is suggested that this instead recite, for example, that the Bacillus amyloliquefaciens is Bacillus amyloliquefaciens NRRL B-67928, or the Bacillus amyloliquefaciens is Bacillus amyloliquefaciens deposited with the Northern Regional Research Laboratory (NRRL) Culture Collection under accession number NRRL B-67928.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 19, 27, 29, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bralkowski et al. (IDS; US 2015/0037307, Published 2015).
Regarding claims 15, 16, 19, and 27, Bralkowski et al. teach a method for controlling a pathogen in an enclosure, including a building used for producing, housing, and feeding poultry, by contacting the pathogen with a composition comprising at least one biosurfactant-producing microorganism including Bacillus subtilis and Bacillus amyloliquefaciens; and a carrier (Abs.; Para. 45, 58, 71).
Regarding claim 29, Bralkowski et al. teach that the composition can comprise the culture broth, which is the fermentation broth, in which the microorganisms were cultured (Para. 90, 93).
Regarding claim 34, Bralkowski et al. teach that the produced biosurfactant can be a lipopeptide (Para. 74).  
claim 35, it is noted that Bralkowski et al. teach the method as claimed, including the components as claimed.  As these components, including Bacillus subtilis and Bacillus amyloliquefaciens, cannot be separated from their properties, the biosurfactant produced by these preferred species would necessarily include a sophorolipid, including a sophorolipid present in the composition at a concentration of 0.1% to 0.5%.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bralkowski et al.
The teachings of Bralkowski et al. as related to claim 15 have been set forth above. 
With regard to claim 21, while Bralkowski et al. do not specifically teach that the enclosure is a slaughterhouse or a meat packing facility, it is taught that the poultry in the enclosures include broilers (Para. 112), which are poultry intended for meat production.  As such, it would have been obvious to one of ordinary skill in the art that the method for controlling a pathogen in an enclosure as taught by Bralkowski et al., could also be utilized in a 
With regard to claims 22 and 23, Bralkowski et al. teach that the composition is applied by spraying over the poultry litter, where a carrier including water is utilized for application (Para. 37, 58).  While it is not specifically taught that spraying, which is fogging, is done using a thermal fogger, it would have been obvious to one of ordinary skill in the art to utilize a known apparatus, including a thermal fogger, for application of the composition by spraying as taught by Bralkowski et al.  
With regard to claim 24, Bralkowski et al. teach that a glycerol-containing substance may be present in the composition (Para. 59-60), where a glycerol-containing substance is a fog promoter. 
 
Conclusion

No claims are allowable, however claims 38 and 39 appear to be free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653